 1
     JAMES E. GIBBONS (pro hac vice)
 2   Cal. State Bar No. 130631
     MANNING & KASS
 3   ELLROD, RAMIREZ, TRESTER LLP
     801 South Figueroa Street, 15th Floor
 4   Los Angeles, CA 90017
     Tel. (213) 624-6900
 5   jeg@manningllp.com

 6   ROBERT W. COHEN (pro hac vice)
     Cal. State Bar No. 150310
 7   MARIKO TAENAKA (pro hac vice)
     Cal. State Bar No. 273895
 8   LAW OFFICES OF ROBERT W. COHEN, A.P.C.
     1901 Avenue of the Stars, Suite 1900
 9   Los Angeles, CA 90067
     Tel. (310) 282-7586
10   rwc@robertwcohenlaw.com
     mt@robertwcohenlaw.com
11
     Attorneys for Plaintiffs
12

13                                   UNITED STATES DISTRICT COURT

14                                       DISTRICT OF NEVADA

15   SHIGE TAKIGUCHI, FUMI NONAKA,                    Case No.: 2:13-cv-01183-HDM-NJK
     MITSUAKI TAKITA, TATSURO SAKAI,                  Hon. Howard D. McKibben
16   SHIZUKO ISHIMORI, YUKO NAKAMURA,
     MASAAKI MORIYA, HATSUNE HATANO, and              ORDER GRANTING
17   HIDENAO TAKAMA, individually and on behalf of    STIPULATION AUTHORIZING
     all others similarity situated,                  THE SALE OF 145 E. HARMON
18                                                    AVE., UNITS 2702 & 2704
                        Plaintiff,
19
            v.
20
     MRI INTERNATIONAL, INC., EDWIN J.
21   FUJINAGA, JUNZO SUZUKI, PAUL MUSASHI
     SUZUKI, LVT, INC., dba STERLING ESCROW,
22   and DOES 1-500,
23                      Defendants.
24

25

26
27

28
                                                  1

                 STIPULATION AND [PROPOSED] ORDER AUTHORIZING SALE OF REAL PROPERTY
 1           Plaintiffs Shige Takiguchi, et al. and Defendants (1) Junzo Suzuki, (2) Paul Suzuki, (3) Keiko

 2   Suzuki, (4) Suzuki Enterprises, Inc. Profit Sharing Plan (“the SEI PSP”), (5) Catherine (Ishii) Suzuki,

 3   trustee of the Junzo Suzuki Irrevocable Trust, (6) Catherine Suzuki, trustee of the Keiko Suzuki

 4   Irrevocable Trust, (7) Catherine Suzuki, trustee of the Junzo Suzuki and Keiko Suzuki Irrevocable Trust,

 5   (9) Suzuki Enterprises, Inc., (8) Puuikena Investments LLP, (9) Catherine Suzuki, individually and as

 6   trustee of the Catherine Suzuki Irrevocable Trust dated May 10, 2013, (10) Paul Musashi Suzuki, trustee

 7   of the Paul Musashi Suzuki Irrevocable Trust dated May 10, 2013 (collectively “the Suzuki

 8   Defendants”), submit this stipulation and [proposed] order authorizing sale of real properties located at

 9   145 E. Harmon Avenue, Units 2702 and 2704, Las Vegas, Nevada 89109.

10           WHEREAS, on May 22, 2018 the Court granted final approval of the class action settlement with

11   the Suzuki Defendants (Dkt. 840);

12           WHEREAS, pursuant to the Settlement Agreement the parties listed for sale the properties

13   located at 145 E. Harmon Avenue, Units 2702 and 2704, Las Vegas, Nevada 89109 (“Properties”) for

14   sale;

15           WHEREAS, on February 20, 2018, a buyer agreed to purchase the Properties for $585,000 but

16   they ultimately cancelled the sale in August 2018 and the Properties were listed back on the market at

17   $579,888;

18           WHEREAS the parties have received an all cash offer to purchase the Properties for $525,000

19   with an escrow period of less than 30 days;

20           WHEREAS the parties believe that given the terms of the offer, it is in the best interest of the

21   Parties to sell the Properties for this price and the agreed upon terms;

22           WHEREAS, a copy of the executed Purchase and Sale Agreement is attached hereto as Exhibit A;

23   and

24           Based on the forgoing, the parties stipulate as follows:

25           1.     That the Court authorize the sale of 145 E. Harmon Avenue, Units 2702 and 2704, Las

26                  Vegas, Nevada 89109 for $525,000 and pursuant to the terms of the Purchase and Sale

27                  Agreement attached hereto as Exhibit A.

28
                                                           2

                  STIPULATION AND [PROPOSED] ORDER AUTHORIZING SALE OF REAL PROPERTY
 1   Dated: January 21, 2019                     MANNING & KASS
                                                 ELLROD, RAMIREZ, TRESTER LLP
 2
                                                 By:    /s/ James Gibbons
 3
                                                       JAMES E. GIBBONS
 4                                                     STEVEN J. RENICK
                                                       Attorneys for Plaintiffs
 5

 6
                                                 LAW OFFICES OF ROBERT W. COHEN
 7                                               A Professional Corporation

 8

 9                                               By:    /s/ Robert W. Cohen
                                                       ROBERT W. COHEN
10                                                     MARIKO TAENAKA
                                                       Attorneys for Plaintiffs
11

12                                               PAUL HASTINGS LLP

13
                                                 By:    /s/   Nicolas Morgan
14                                                     NICOLAS MORGAN
                                                       Attorneys for Defendant Junzo and Paul
15                                                     Suzuki

16

17   PURSUANT TO STIPULATION, IT IS SO ORDERED.

18

19           January 22, 2019
     DATED: _____________________                ______________________________
20                                               United States District Judge

21

22

23

24

25

26
27

28
                                                 3

                 STIPULATION AND [PROPOSED] ORDER AUTHORIZING SALE OF REAL PROPERTY
 1                                       CERTIFICATE OF SERVICE
 2          I hereby certify that on January 21, 2019, a copy of the foregoing document was filed

 3   electronically via the Court’s CM/ECF system. Pursuant to Local Rule 5.5(h), notice of filing will be

 4   served on all parties by operation of the Court’s CM/ECF system, and parties may access this filing

 5   through the Court’s CM/ECF system.

 6
                                                               /s/ Mariko Taenaka          .
 7
                                                                  Mariko Taenaka
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4

                  STIPULATION AND [PROPOSED] ORDER AUTHORIZING SALE OF REAL PROPERTY
EXHIBIT A
